EXHIBIT 10.23

 

GUARANTY

 

THIS GUARANTY is given as of April 16, 2013, by Twin Cities Power Holdings, LLC,
a Minnesota limited liability company, whose principal business office is
located at 16233 Kenyon Avenue, Suite 210, Lakeville, MN 55044 (“Guarantor”), to
PJM Settlement, Inc (“PJM Settlement”), a Pennsylvania Non-Profit Corporation,
on behalf of itself and as agent for PJM Interconnection, L.L.C. (“PJM”), a
Delaware limited liability company, whose principal business office is located
at 955 Jefferson Avenue, Valley Forge Corporate Center, Norristown,
Pennsylvania, 19403-2497.

 

RECITALS

 

WHEREAS, Summit Energy, LLC, whose principal business office is located at 16233
Kenyon Avenue, Suite 210, Lakeville, MN 55044, will conduct business beginning
as of the date of this Guaranty with PJM pursuant to which Summit Energy, LLC
may from time to time enter into power and/or related purchase and sale
transactions in the PJM Control Area; and

 

WHEREAS, pursuant to the PJM Open Access Transmission Tariff, PJM Operating
Agreement and/or the PJM Reliability Assurance Agreement among Load Serving
Entities in the PJM Control Area, (the “Agreements”), PJM Settlement and PJM is
authorized to require Transmission Customers and PJM Members to provide and
maintain in effect appropriate creditworthiness arrangements; and

 

WHEREAS, PJM will accept Summit Energy, LLC as a member or transmission customer
only if payments, penalties, and other amounts owed by Summit Energy, LLC to PJM
Settlement in connection with the Agreements will be guaranteed by Guarantor;

 

WHEREAS, Guarantor will directly or indirectly benefit from Summit Energy, LLC
becoming a member or transmission customer of PJM and deems it to be in
Guarantor’s best interest to provide this guarantee to PJM Settlement; and

 

WHEREAS, Guarantor is willing to guarantee payments, penalties, and other
amounts owed by Summit Energy, LLC to PJM Settlement under the terms set forth
below.

 

NOW THEREFORE, in consideration of the above premises and the mutual promises
and covenants contained below (which the Guarantor acknowledges constitute
adequate consideration for its obligations hereunder) the Guarantor, intending
to be legally bound, agrees as follows:

 

(1) Obligations of Guarantor. Guarantor unconditionally guarantees to PJM
Settlement the prompt and complete payment of all amounts owed to PJM Settlement
by Summit Energy, LLC in regard to the Agreements (or any successor agreements).
If all or any part of such amounts is not paid by Summit Energy, LLC when due,
Guarantor shall, upon the demand of PJM Settlement, immediately pay such amount.
This is a primary, absolute obligation of Guarantor enforceable by PJM
Settlement, its successors and assigns, or any of its members on its behalf,
regardless of Summit Energy, LLC’s ability or willingness to pay.

 

(2) Duration. This Guaranty shall continue in force until the entire
indebtedness covered by this Guaranty is repaid in full to PJM Settlement and
the Agreement is terminated. PJM Settlement shall not be bound or obligated to
exhaust its recourse against Summit Energy, LLC or other persons or take any
other action before being entitled to demand performance by Guarantor hereunder.
This Guaranty shall continue to be effective even in the event of the
insolvency, bankruptcy or reorganization of Summit Energy, LLC. This Guaranty
will also survive and be binding upon Guarantor following any merger,
reorganization, consolidation or other change in Summit Energy, LLC's or
Guarantor’s structure, personnel, business or affairs.

 



1

 

 

(3) Remedies of PJM Settlement. The rights and remedies of PJM Settlement under
this Guaranty are cumulative and concurrent and shall not be exclusive of any
other rights or remedies that PJM Settlement may have against Summit Energy, LLC
or Guarantor. No set-off, counterclaim, reduction or diminution of an obligation
or any defense of any kind or nature that Guarantor has or may have against
Summit Energy, LLC or PJM Settlement shall affect, modify or impair the
obligations of Guarantor under this Guaranty.

 

(4) Waivers. Guarantor acknowledges that PJM Settlement will rely upon this
Guaranty in accepting Summit Energy, LLC as a member or transmission customer
under the Agreements. Guarantor accordingly waives any claim or defense based
upon lack of consideration. Guarantor also irrecoverably waives presentment,
demand, protest or other notice of any kind, including, without limitation,
notice of acceptance of this Guaranty and notice of any claim or demand upon
Summit Energy, LLC or Guarantor. Without notice to Guarantor, PJM Settlement may
extend the time for performance under any agreement with Summit Energy, LLC or
modify, supplement or amend any agreement, and otherwise agree in any manner
with Summit Energy, LLC without affecting Guarantor’s unconditional obligation
under this Guaranty.

 

(5) Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, PJM Settlement must rescind or restore
any payment, or any part thereof, received by PJM Settlement, any prior release
or discharge from the terms of this Agreement shall be with out effect, and this
Agreement will remain in effect.

 

(6) Miscellaneous. This Guaranty is for the benefit of PJM Settlement, its
successors and assigns, and its members; and is binding upon Guarantor, its
successors and assigns, except that Guarantor may not assign or transfer any of
its obligations under this Guaranty, whether by operation of law or otherwise,
without the prior written consent of PJM Settlement. Guarantor will reimburse
PJM Settlement for any expenses incurred by PJM Settlement in enforcing this
Guaranty, including reasonable legal fees. If any provision of this Guaranty is
found by a court of competent jurisdiction to be prohibited or unenforceable,
this Guaranty shall be ineffective only to the extent of such prohibition or
unenforceability and such shall not invalidate the balance of the Guaranty.
Guarantor represents and warrants to PJM Settlement that the execution, delivery
and performance of this Guaranty by Guarantor have been duly authorized by all
requisite corporate action of Guarantor. Any Correspondence to the beneficiary
should be sent to the following address:

 

PJM Settlement, Inc.

955 Jefferson Ave

Valley Forge Corporate Center

Norristown, Pa 19403-2497

Attn: Treasurer

 



2

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed on its
behalf by its duly authorized Officer as of the date shown above.

 

 

 

/s/ Timothy Krieger

 

(Signature)

 

 

Timothy Krieger

 

(Printed name)

 

 

CEO

 

(Title)

 



3

